         Case 5:15-cv-06480-BMS Document 253 Filed 05/18/20 Page 1 of 3




DIRECT DIAL NUMBER:                                                                                          James J. Rodgers
(215) 575-7143                                                                                      jrodgers@dilworthlaw.com




                                                       May 18, 2020
Via Electronic Case Filing

Honorable Berle M. Schiller
U.S. District Court for the Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street
Room 13613
Philadelphia, PA 19106


        Re:       Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC v. Eastern Mushroom
                  Marketing Cooperative et al., No. 5:15-cv-06480-BMS

Dear Judge Schiller:

        I represent Defendant Franklin Organic Mushrooms, Inc. (“Franklin”), but I submit this
letter on behalf of all defendants, who have co-signed or have joined the pending Motion for
Summary Judgment Against Plaintiff Bi-Lo Holdings, LLC (“the Motion”), on the ground that
Bi-Lo lacks standing to maintain an antitrust claim in this case because it is an indirect purchaser
of the allegedly price-fixed product. This letter is in response to Docket No. 247, Plaintiffs’
Response to Defendants’ Motion for Leave to File a Sur-Reply in Further Opposition to
Plaintiffs’ Motion to Stay the Motion for Summary Judgment.

        Plaintiff’s Response came six hours after the docketing of your Order granting leave to
file the Sur-Reply. The opposition was coupled with a request to make yet another argument
supporting their motion to delay consideration of the Motion. Having claimed a need for
discovery as a reason for delay, Plaintiffs were obligated to justify that claim as provided in Rule
56(d). With their latest filing, Plaintiffs finally offer a declaration from Plaintiffs’ counsel
(“Ahern Declaration”). But that declaration does not show any need for discovery regarding the
uncontested facts necessary to decide Defendants’ Motion for Summary Judgment on the narrow
issue of Bi-Lo’s standing.

       The standing issue is straightforward and does not require discovery. In a Lewis Carroll
moment, Bi-Lo states that its averment that it was a direct purchaser “encompassed any manner
in which Bi-Lo was a direct purchaser, including the cost-plus exception.” But as Bi-Lo has
admitted in written discovery, it purchased mushrooms only from C&S, a non-defendant. Under


              1500 Market Street  Suite 3500E  Philadelphia, PA 19102-2101  215-575-7000  Fax: 215-575-7200
              www.dilworthlaw.com  Cherry Hill, NJ  Harrisburg, PA  Princeton, NJ  Wilmington, DE  New York, NY
          Case 5:15-cv-06480-BMS Document 253 Filed 05/18/20 Page 2 of 3
May 18, 2020
Page 2


        no reasonable interpretation of the English language or case law was Bi-Lo a direct
purchaser.1     Bi-Lo was required to plead the basis for its entitlement to an exception to the
Illinois Brick rule and, to survive summary judgment, it must present admissible evidence that
creates a genuine issue for trial that it satisfies such an exception.

        The “cost-plus” argument first raised by Plaintiffs in their motion to stay turns on
whether or not there was a contract between Bi-Lo and C&S that fits the exception described in
Illinois Brick. As a threshold matter, it is clear that all material information concerning the
existence and content of any contract would be in the control of Bi-Lo and C&S, and Bi-Lo has
the contractual right to obtain any such information from C&S.

        The Ahern Declaration displays either a lack of understanding of, or an intention to
misrepresent, the limits of the “cost-plus exception.” This exception to the ordinary bar on
claims by an indirect purchaser applies only where there exists a “pre-existing, fixed-quantity
cost-plus” contract between the putative plaintiff and his seller, a direct purchaser from a
defendant. Mid-West Paper Prods. Co. v. Cont’l Grp., Inc., 596 F.2d 573, 577 nn.8–9 (3d Cir.
1976) (emphasis added). The exception is not met by an ongoing relationship between an
indirect purchaser and a vendor on which there is a rule of thumb or customary markup applied,
absent a contractual requirement for purchase of a fixed quantity. Id. 579–80 (affirming
summary judgment after limited discovery where plaintiff’s own testimony showed that his
purchases were based on an informal cost-plus arrangement, where order quantities varied based
on consumer demand; this was “not in accordance with the dictate of Illinois Brick”). The
Supreme Court has reaffirmed the principle that the full amount of any overcharge may
recovered only by the direct purchaser, even where it can be shown that the full amount of the
overcharge was in fact passed on to the next level in the chain of distribution. Kansas v.
UtiliCorp United, Inc., 497 U.S. 199, 216 (1990) (followed by McCarthy, 80 F.3d at 853).

        Here, there is no dispute that (1) Bi-Lo purchased all of its mushrooms from C&S, and
(2) C&S purchased mushrooms from only one defendant, Monterey. Bi-Lo now claims that its
purchases from C&S were made pursuant to a cost-plus contract. So, if the information relied
upon to establish such a fixed-quantity cost-plus contract was not under the control of Bi-Lo
(which it is) and was under the control of the defendants or a third-party (which it is not), there
might be some argument why discovery would be appropriate. Not only is the information
identified in the Ahern Declaration under the control of Bi-Lo, however, but the information
obtainable from C&S’s supplier, Monterey, is irrelevant to establishing Bi-Lo’s claim to
standing. In fact, the U.S. District Court for the Southern District of Illinois dismissed an
indirect-purchaser claim based on a contract specifically with C&S because the Court could not
determine, based on C&S’s contract with the plaintiff, “that C & S bore no portion of the
overcharge and passed 100% of it onto” the plaintiff. First Impressions Salon, Inc. v. Nat’l Milk
Producers Fed’n, 214 F. Supp. 3d 723, 729 (S.D. Ill. 2016); see also Hosp. Auth. of Metro. Gov’t

1
  As the Third Circuit has stated, “Plaintiffs are no more direct purchasers of the hospital record photocopies at
issue here than a passenger in a taxicab would be considered a direct purchaser of the gasoline used by the taxicab to
carry the passenger to his destination. Moreover, even if a separate charge for gasoline were asserted, the taxi
passenger still could not be considered a direct purchaser in any sense.” McCarthy v. Recordex Serv., Inc., 80 F.3d
842, 852 n.18 (3d Cir. 1996).
        Case 5:15-cv-06480-BMS Document 253 Filed 05/18/20 Page 3 of 3
May 18, 2020
Page 3


of Nashville v. Momenta Pharms., Inc., 244 F. Supp. 3d 705, 714–15 (M.D. Tenn. 2017)
(dismissing indirect-purchaser claim where plaintiff failed to show fixed-quantity contract).

        For example, the Ahern Declaration seeks contracts between Bi-Lo and the defendant
who sold to C&S, as well as contracts between C&S and the defendant who sold to it. Also, it
seeks communications between C&S and its supplier, between Bi-Lo and C&S’s supplier, as
well as communications between C&S and Bi-Lo. Aside from the fact that all of these
documents would appear to be within Bi-Lo’s control, none of them are material to the cost-plus
claim, since it is the contract between Bi-Lo and C&S and its terms that matter, not some rule of
thumb or customary markup that might exist between C&S and Bi-Lo or even more remotely
between C&S and its mushroom supplier(s). Moreover, pricing information or communications
between C&S and Monterey (which Bi-Lo already has) would be completely irrelevant to the
standing claim that Bi-Lo is making. Therefore, the standing issue presents no need for discovery
from any defendant or third party, and Plaintiffs’ grievances about supposed deficient discovery
responses by defendants have nothing to do with the standing issue addressed in the Motion.

        The Ahern Declaration also asserts that there is a need for expert discovery. But this
argument again is wide of the mark. While expert opinion will be required for Bi-Lo to prove
any damages relating to purchases that qualify for an exception to Illinois Brick, no expert
testimony will be necessary to prove whether or not the newly asserted cost-plus exception
applies.

        Finally, the Ahern Declaration claims that Bi-Lo needs discovery concerning C&S’s
intent when executing the Assignment, to rebut Defendants’ argument based on the plain
language of the Assignment that the Assignment did not in fact transfer any actual claim of C&S
to Bi-Lo. This question would become material only if the Court decides that Bi-Lo may
properly assert—in this case, outside of the class action—any claim that C&S assigned to it,
notwithstanding that C&S did not opt out of the class. But even then, again, Bi-Lo is already
entitled to any information that C&S has that could help its case.

       There is no dispute on the material facts concerning Bi-Lo’s standing, let alone a need for
discovery before Bi-Lo responds to the substance of the Motion for summary Judgment.


                                                    Respectfully,

                                                     /s/ James J. Rodgers
                                                    James J. Rodgers

CC:    Counsel of record (via ECF system)
